Name: Commission Regulation (EC) NoÃ 245/2008 of 17 March 2008 derogating from Regulation (EC) NoÃ 1249/96 on rules of application (cereal sector import duties) for Council Regulation (EEC) NoÃ 1766/92
 Type: Regulation
 Subject Matter: EU finance;  trade;  plant product;  tariff policy
 Date Published: nan

 18.3.2008 EN Official Journal of the European Union L 75/62 COMMISSION REGULATION (EC) No 245/2008 of 17 March 2008 derogating from Regulation (EC) No 1249/96 on rules of application (cereal sector import duties) for Council Regulation (EEC) No 1766/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 10(4) thereof, Whereas: (1) Article 5(1), first subparagraph, point (b) of Commission Regulation (EC) No 1249/96 of 28 June 1996 on rules of application (cereal sector import duties) for Council Regulation (EEC) No 1766/92 (2), lays down the principle of a specific security for imports of high-quality common wheat, in addition to that required under Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (3). This additional security of EUR 95 per tonne is justified by the different customs duties on imports in force for different categories of common wheat depending on whether the wheat is of high quality or low and medium quality. (2) Council Regulation (EC) No 1/2008 (4) temporarily suspended customs duties on imports of certain cereals for the 2007/08 marketing year, which ends on 30 June 2008, while allowing them to be reintroduced before that date should the market situation so warrant. (3) The temporary suspension of customs duties in respect of imports carried out on the basis of import licences issued from 4 January 2008, in accordance with Article 2 of Regulation (EC) No 1/2008, has meant the temporary removal of the specific circumstances justifying the establishment of a system of specific securities additional to those inherent in import licences. In view of those new conditions applicable to imports of common wheat since the entry into force of Regulation (EC) No 1/2008, the additional security of EUR 95 per tonne as provided for in Article 5(1), first subparagraph, point (b) of Regulation (EC) No 1249/96 can no longer be justified until such time as customs duties on imports are reinstated. (4) Since the publication of Regulation (EC) No 1/2008, this additional security has however been lodged by some operators. In order to limit the financial constraints that such operators face as a result, provision should be made for the said security to be released immediately. (5) A derogation should therefore be granted from Regulation (EC) No 1249/96. (6) In order to avoid the continued lodging of the additional security by operators and in view of the need to release as soon as possible the securities lodged since 4 January 2008, this Regulation should enter into force immediately. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. By way of derogation from Article 5(1), first subparagraph, point (b) of Regulation (EC) No 1249/96, the additional security referred to in the said provision shall not be required during the suspension of customs duties on imports of certain cereals as established by Regulation (EC) No 1/2008. 2. The additional securities referred to in paragraph 1, which have been lodged since 4 January 2008 shall be released immediately. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as last amended by Regulation (EC) No 735/2007 (OJ L 169, 29.6.2007, p. 6). (2) OJ L 161, 29.6.1996, p. 125. Regulation as last amended by Regulation (EC) No 1816/2005 (OJ L 292, 8.11.2005, p. 5). (3) OJ L 189, 29.7.2003, p. 12. Regulation as last amended by Regulation (EC) No 1996/2006 (OJ L 398, 30.12.2006, p. 1). (4) OJ L 1, 4.1.2008, p. 1.